     Case 2:19-cv-00033-JAD-NJK Document 64 Filed 04/21/20 Page 1 of 2



 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   Jennifer Sun (Admitted pro hac vice)
     California Bar No. 238942
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 5   Facsimile: (949) 553-7539
     coconnor@jonesday.com
 6   jennifersun@jonesday.com
 7   Jennifer L. Braster
     Nevada Bar No. 9982
 8   Andrew J. Sharples
     Nevada Bar No. 12866
 9   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
10   Las Vegas, NV 89145
     Telephone: (702) 420-7000
11   Facsimile: (702) 420-7001
     jbraster@naylorandbrasterlaw.com
12   asharples@naylorandbrasterlaw.com
13   Attorneys for Defendant
     Experian Information Solutions, Inc.
14

15                                  UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA

17
     DAWN MINTUN,                                       Case No. 2:19-cv-00033-JAD-NJK
18
                       Plaintiff,                       DEFENDANT EXPERIAN
19                                                      INFORMATION SOLUTIONS, INC.
            v.                                          AND PLAINTIFF’S STIPULATION
20                                                      TO EXTEND TIME TO FILE SECOND
     EQUIFAX INFORMATION SERVICES,                      AMENDED COMPLAINT
21   LLC; EXPERIAN INFORMATION
     SOLUTIONS, INC.; AND PHH                           [First Request]
22   MORTGAGE ICE CENTER,
                                                        FAC Filed:        March 12, 2019
23                     Defendants.
                                                                  ORDER
24

25          Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel of

26   record, and Plaintiff Dawn Mintun (“Plaintiff”), by and through her counsel of record, hereby

27   submit this stipulation to extend the time to file second-amended complaint. The parties stipulate

28   as follow:
     Case 2:19-cv-00033-JAD-NJK Document 64 Filed 04/21/20 Page 2 of 2



 1          1.       On March 30, 2020, the Court entered an order granting in part and denying in part
 2   Experian’s motion to dismiss, among other rulings. The Court also granted Plaintiff leave to
 3   amend certain claims. (ECF No. 60, hereinafter “the Order”).
 4          2.       The Court ordered that Plaintiff shall have until April 20, 2020, to file a second-
 5   amended complaint should Plaintiff elect to do so. (Id.).
 6          3.       Plaintiff may file a second-amended complaint.
 7          4.       Respectfully, Experian intends to file a motion for reconsideration pursuant to LR
 8   59-1 on or before April 27, 2020.
 9          5.       The parties agree that for the sake of judicial economy and to avoid duplicative
10   motion practice, the deadline for Plaintiff to file a second-amended complaint shall be tolled until
11   14 days after the Court rules on Experian’s to-be-filed motion for reconsideration or further order
12   of the Court.
13          6.       To the extent the Court denies the parties’ requested relief set forth in paragraph 5
14   above, Plaintiff shall have a 14-day extension to file a second-amended complaint, or until May 4,
15   2020, in light of a personal, emergency matter involving hospitalization of Plaintiff’s lead
16   counsel.
17     IT IS SO STIPULATED.
18     DATED this 17th day of April, 2020.                 KNEPPER & CLARK LLC
19     NAYLOR & BRASTER                                    By: /s/ Miles N. Clark
                                                              Matthew I. Knepper (NBN 12796)
20     By: /s/ Jennifer L. Braster                            Miles N. Clark (NBN 13848)
          Jennifer L. Braster (NBN 9982)                      5510 So. Fort Apache Rd, Suite 30
21        Andrew J. Sharples (NBN 12866)                      Las Vegas, NV 89148
          jbraster@nblawnv.com
22        asharples@nblawnv.com                               David H. Krieger (NBN 9086)
          1050 Indigo Drive, Suite 200                        HAINES & KRIEGER
23        Las Vegas, NV 89145                                 8985 S. Eastern Avenue, Suite 350
                                                              Las Vegas, NV 89123
24        Attorneys for Defendant
          Experian Information Solutions, Inc.
25                                                         Attorneys for Plaintiff Dawn Mintun

26     IT IS SO ORDERED.
27     Dated
       Dated:this __ 21,
               April day 2020.
                         of April, 2020.                   UNITED STATES DISTRICT JUDGE
28


                                                     -2-
